IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                February 14, 2008
                                No. 06-30180
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

CLARENCE J TOLBERT

                                            Petitioner-Appellant

v.

BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY

                                            Respondent-Appellee


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                           USDC No. 2:04-CV-822


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Clarence J. Tolbert, Louisiana prisoner # 351590, appeals from the district
court’s denial of his application for habeas corpus relief pursuant to 28 U.S.C.
§ 2254. Tolbert challenges his conviction of attempted distribution of cocaine.
      Tolbert contends that trial counsel, Keith Lewis, was ineffective for failing
to pursue any pretrial motions. He contends that Lewis was ineffective for
failing to conduct discovery, view the State’s evidence, or obtain information
from his previous attorney. He argues that Lewis was ineffective for failing to

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-30180

meet with him before trial to discuss the case, and that Lewis’s failure to meet
with him is sufficient to demonstrate a constructive denial of counsel not
requiring him to demonstrate prejudice, pursuant to United States v. Cronic, 466
U.S. 648, 659 (1984).
      Tolbert has not shown the complete failure of counsel required to bring his
case under the rule of Cronic. See Bell v. Cone, 535 U.S. 685, 697 (2002);
Gochicoa v. Johnson, 238 F.3d 278, 285 (5th Cir. 2000). Tolbert does not argue
that he received ineffective assistance of counsel under the test of Strickland v.
Washington, 466 U.S. 668 (1984). Nor does he present arguments for any of
counsel’s alleged deficiencies other than not meeting with him. Because Tolbert
is represented by counsel, his brief is not entitled to liberal construction. See
Beasley v. McCotter, 798 F.2d 116, 118 (5th Cir. 1986). Tolbert has failed to brief
those issues for appeal. See Brinkmann v. Dallas County Deputy Sheriff Abner,
813 F.2d 744, 748 (5th Cir. 1987).
      AFFIRMED.




                                        2